Citation Nr: 1207160	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  07-21 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation higher than 50 percent for the Veteran's service-connected anxiety disorder.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from November 1966 to February 1970 and is in receipt of the Combat Action Ribbon (CAR), among other awards and decorations.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 Decision Review Officer (DRO) decision of the above Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for anxiety disorder, claimed as posttraumatic stress disorder (PTSD), with a 50 percent evaluation effective January 4, 2005, the date of the Veteran's claim.  

In January 2009, the Veteran provided testimony relevant to his appeal before the undersigned Veterans Law Judge at a Board hearing held at the above RO.  A transcript of the hearing is associated with the record.

Although this claim was previously denied by the Board in January 2011, the Veteran appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).  In June 2011, the Court granted a Joint Motion for Remand (JMR) and ordered that the Board's January 2011 decision that denied the Veteran's claim for an initial evaluation higher than 50 percent for his service-connected anxiety disorder be vacated and remanded for readjudication.  The case has been returned to the Board following the Court Order.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO.  VA will notify the appellant if further action is required.



FINDING OF FACT

The evidence of record is in approximate balance as to whether the symptomatology associated with the Veteran's anxiety disorder results in occupational and social impairment with deficiencies in most areas to support a finding that the disability more nearly approximates the criteria associated with a 70 percent rating under Diagnostic Code (DC) 9413. 


CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, the criteria for an initial 70 percent disability rating for service-connected anxiety disorder have been approximated for the entire claim/appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.125, 4.126, 4.130, DC 9413 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007),  requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

If complete notice is not provided until after the initial adjudication, such timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Prejudicial error in VCAA notice has neither been alleged nor shown in this case, as will be explained below. 

In the present case, the Veteran is challenging the initial rating assigned following the grant of service connection for anxiety disorder in the June 2006 DRO decision.  The Court has held that, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has in fact been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, supra, at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).  Therefore, no further notice, beyond that afforded in the context of the Veteran's initial claim for service connection, is needed under the VCAA with regard to the increased rating claim.  Moreover, under 38 C.F.R. 
§ 3.159(b)(3)(i), there was no duty to provide the Veteran with VCAA notice upon receipt of a NOD. 

Notwithstanding the above, the Board notes that the Veteran was advised, in an October 2006 due-process letter, about how VA determines the disability rating once service connection has been established, as well as the types of evidence needed to support an increased rating.  Further, although not required, the Veteran was provided with the schedular criteria under which his anxiety disorder is evaluated and again advised how VA determines the disability rating once service connection has been awarded in a May 2008 due-process letter.  The Veteran's claim was subsequently readjudicated.      

Additionally, the Board observes that the Veteran has been provided with ample opportunity to submit evidence and argument in support of his claim and to participate effectively in the processing of his claim during the course of this appeal.  Neither the Veteran, his former representative, nor his current attorney has alleged any prejudice with respect to the notice, or lack thereof, received for his claim at any time during the course of this appeal. 

Furthermore, the Veteran and his designated representation has been provided with a copy of the above rating decision, the May 2007 SOC, and the multiple SSOCs issued from April 2008 to October 2010, which include discussion of the facts of the claim, pertinent laws and regulations, notification of the bases for the decision, and a summary of the evidence considered to reach the decision.  

Thus, in consideration of the foregoing, the Board finds that the RO sufficiently satisfied the notice requirements with respect to the issue on appeal.  Any timing deficiency has been cured by issuance of proper notice followed by readjudication of the claim.    

Regarding VA's statutory duty to assist in claims development, the RO afforded the Veteran with medical examinations in connection with his claim in May 2005, May 2006, November 2009, and March 2010.  The Board notes that all relevant findings are included in the examination reports and are based on thorough evaluation of the Veteran.  Upon review, they are deemed adequate for rating purposes.  

Also, treatment records adequately identified as relevant to the Veteran's claim have been obtained to the extent possible, or otherwise submitted, and are associated with the claims folder.  It is notable that the Veteran is reportedly in receipt of Supplemental Security Income (SSI) benefits.  However, he explained to the undersigned at the Board hearing that he receives such benefits due to a neck and spinal cord disability.  See hearing transcript, pages 17-18.  Therefore, the records considered by the Social Security Administration (SSA) in awarding such benefits to the Veteran are not deemed relevant to the claim and no remand to obtain them is necessary.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). 

The Veteran has not made the RO or the Board aware of any other evidence relevant to his appeal that needs to be obtained.  Additionally, the Board finds that there has been substantial compliance with our prior remands in August 2009 and July 2010.  Stegall v. West, 11 Vet. App. 268   (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims adjudicated herein.  In view of the foregoing, the Board will proceed with appellate review.  

II.  Pertinent Law, Facts, and Analysis

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although we have an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (Board must review entire record, but does not have to discuss each item of evidence).  

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim." Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which require the evaluation of the complete medical history of the veteran's condition.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

In this case, service connection for anxiety disorder was granted with a 50 percent evaluation effective January 4, 2005 in a June 2006 DRO decision.  The Veteran seeks entitlement to an initial rating higher than 50 percent for his anxiety disorder.  He has repeatedly asserted that he is entitled to a 70 percent rating for the disability.  See, e.g., Board hearing transcript, page 18; the December 28, 2011 Written Brief Presentation, page 4.  

Although the Veteran's anxiety disorder has been evaluated under DC 9400 for generalized anxiety disorder, the diagnosis of anxiety disorder NOS is reflected in the May 2006 VA PTSD examination report, as well as in examination and treatment reports dated thereafter.  The Veteran has not been diagnosed with generalized anxiety disorder.  Therefore, in consideration of the foregoing, the Board finds that the Veteran's disability is more appropriately rated under DC 9413 for anxiety disorder NOS.  See Bierman v. Brown, 6 Vet. App. 125 (1994). 

Under DC 9413, a 50 percent rating is prescribed when there is evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2011).  

A 70 percent rating is provided when there is evidence that the psychiatric disability more closely approximates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.    

A 100 percent rating requires evidence of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.   

The GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" from 0 to 100, with 100 representing superior functioning in a wide range of activities and no psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 242   (1995) (quoting the Diagnostic and Statistical Manual of Mental Disorders at 32 (4th ed. 1994)). 

The Board will review the evidentiary record in this case to determine whether the Veteran is entitled to an initial evaluation higher than 50 percent for his service-connected anxiety disorder for any time relevant to the claim/appeal period. 

At the outset, the Board notes that the record shows a complex psychiatric history, which includes Axis I diagnoses of anxiety disorder not otherwise specified (NOS), PTSD, depressive disorder NOS, alcohol dependence, polysubstance abuse, and delusional disorder.  The Court has held that when a claimant has both service-connected and non-service-connected disabilities, the Board must attempt to discern the effects of each disability and, where such distinction is not possible, attribute such effects to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  In consideration of the foregoing, the Board has considered all of the Veteran's psychiatric symptoms and diagnoses in reaching its decision regarding entitlement to an increased rating in those instances in the record when the effects of a nonservice-connected psychiatric disability are not readily distinguishable from the effects of the Veteran's service-connected anxiety disorder. 

Upon review, the Board notes that there is evidence of significant occupational and social impairment resulting in impairment in work, family relations, judgment, thinking, and mood due to psychiatric symptomatology, which indicates that the Veteran's psychiatric disability picture more closely approximates a 70 percent disability rating.

In support of the Veteran's claim, it is noted that the Veteran's attending physician, Dr. L.R., wrote in a May 2007 psychiatry progress note that the Veteran  reportedly experienced nightmares, intrusive thoughts, flashbacks, irritable mood, tended to isolate, avoided crowded places, was hypervigilant, suspicious, and locked all doors.  He also reported that he had guns at his home and occasionally had suicidal thoughts but no plans or immediate intent to hurt himself or others.  Although the Veteran was noted to have an anxious mood, he otherwise had an unremarkable mental status examination.  Based on his interview of the Veteran, Dr. L.R. wrote that it was highly unlikely that the Veteran was able to work at that time based on his symptomatology.  

In December 2007, the Veteran reported that he continued to experience more nightmares, intrusive thoughts, flashbacks, irritable mood, tended to isolate, avoided crowded places, was hypervigilant, suspicious, and locked all doors.  He reported that he was sleeping four to five hours per night.  He also reported that he had stopped drinking alcohol three days before because he had started a course of antibiotics and may consider maintaining abstinence.  Although the Veteran demonstrated an anxious mood on mental status examination, he was otherwise shown to be within normal limits.  Dr. L.R. again wrote that it was highly unlikely that he was able to work at that time based on his symptomatology.  

Later, in a March 2008 SATT psychiatry progress note, the Veteran reported that he had cut down his alcohol drinking to 1 to 2 beers daily and some days did not drink.  He reported that he continued to experience the same level of nightmares, intrusive thoughts, flashbacks, and irritable mood.  He also tended to isolate, avoid crowded places, was hypervigilant, suspicious, and locked all the doors.  He slept four to five hours per night.  The Veteran demonstrated a euthymic mood on mental status examination.  The examination was otherwise unremarkable.  Dr. L.R. again wrote that it was highly unlikely that the Veteran was able to work at that time based on his symptomatology.      

Then, in a February 2009 SATT psychiatry progress note, Dr. L.R. wrote that the Veteran reported that he was not able to work or hold a job due to increased distress.  He reported that he continued to experience nightmares, intrusive thoughts, flashbacks, and irritable mood.  He also reportedly tended to isolate, avoided crowded places, was hypervigilant, suspicious, locked all the doors and constantly looked out of the windows, and walked around the house with guns at night watching for potential intruders.  While the Veteran was oriented in time, place, person, and situation and showed fair insight and judgment, his mood was depressed/anxious and his affect was constricted.  The physician wrote that it was highly unlikely that the Veteran was able to work at this time based on his symptomatology.   

Therefore, the above psychiatric evaluations by Dr. L.R. from May 2007 to February 2009 indicate that the Veteran demonstrates psychiatric symptomatology such as occasional suicidal ideation, hypervigilance, suspiciousness, irritability, social isolation, and anxiety and that such symptomatology has adversely impacted his ability to work at certain times.  Also, it is notable that Dr. L.R. included diagnoses of alcohol dependence, PTSD, anxiety disorder NOS, depressive disorder NOS, and delusional disorder in each of the above treatment records and did not differentiate or specify the effects of the Veteran's nonservice-connected psychiatric disabilities from those attributable to his service-connected psychiatric disability.    

Also, as shown above, the Veteran has repeatedly reported social isolation when seeking mental health treatment.  Although the Board notes that the Veteran told the May 2006 VA PTSD examiner that he had "a lot" of friends and was close to one of his four children, he later elaborated that he led a relatively isolative lifestyle in the country.  The Veteran's statement is essentially consistent with other evidence in the record.  In particular regard to family relations, the Board notes that the evidence shows that the Veteran has minimal contact with family members.  In a letter from the Veteran's daughter dated in July 2008, she wrote that the Veteran has become a hermit and is a loner.  She also wrote that she has minimal contact with the Veteran and only spoke with him a couple of times a year.  She further noted that the Veteran has had minimal contact with his parents, although her grandfather (i.e., the Veteran's father) has now passed away.  There are also several lay statements from acquaintances of the Veteran that essentially relate that he is withdrawn, isolated, and irritable.     

In further regard to mood, the Board notes that the Veteran has typically objectively demonstrated an anxious and/or depressed mood at mental health evaluations conducted during the period at issue.  See, e.g., May 2006 VA PTSD examination report and April 2007 SATT psychiatry progress note.  Also, in a March 2007 SATT psychiatry progress note wherein it is noted that the Veteran demonstrated a very anxious mood, the mental health provider also wrote that the Veteran was reportedly "scared of losing his mind" and continued to experience "persistent free-floating anxiety and panic attacks."  This evidence tends to suggest that the Veteran has near-continuous panic affecting the ability to function independently, appropriately, and effectively. 

Moreover, although the May 2006 VA PTSD examiner noted that the Veteran was able to maintain minimum personal hygiene, the examiner had also noted that the Veteran was casually dressed in "disheveled clothes" for the examination, which tends to suggest that the Veteran showed neglect of personal appearance and hygiene to some degree.  

Also, it is notable that the May 2006 VA PTSD examiner wrote that the Veteran demonstrated paranoid ideation and paranoid delusions and only partially understood that he had a problem on evaluation of his thought.  The Veteran also reported episodes of violence but did not want to discuss the incidents following Vietnam at the May 2006 PTSD examination.  This evidence suggests that the Veteran has impaired impulse control and irritability although it is unclear whether and to what extent it is currently accompanied by periods of violence.  See September 2009 psychiatric progress note recording that the Veteran felt "very frustrated" and was "about to blow up" and his June 2009 letter admitting that he blows up fairly easily without meaning to.  

The Board also notes, however, that there is evidence to suggest that the Veteran is not entitled to a higher initial evaluation for his service-connected anxiety disorder.  

In the May 2006 VA PTSD examination report, the examining clinical psychologist wrote that the Veteran had only occasional decreased efficiency, productivity, and reliability with only mild or transient severity.  He also noted that the Veteran demonstrated an inability to perform work tasks only during periods of stress and with only mild or transient severity at those times.  He further noted that the Veteran always had only moderate impairment of work, family, and other relationships.   He assigned a GAF score of 60 for anxiety disorder NOS at that time, which indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

The same clinical psychologist performed the November 2009 VA mental disorders examination and concluded that the Veteran showed only occasional decrease in work efficiency with intermittent periods of inability to perform occupational tasks due to mental disorder signs and symptoms but with generally satisfactory functioning after reviewing the claims file and evaluating the Veteran.  He also assigned a GAF score of 60 for anxiety disorder NOS at that time. 

Later, after further evaluation of the Veteran, the same examiner wrote in the March 2010 VA mental disorders examination report that the Veteran's mental disorder symptoms were not severe enough to interfere with occupational and social functioning.  He additionally found it less likely as not that the Veteran's depressive disorder NOS or alcohol dependence were part of the Veteran's service-connected anxiety disorder.  In support of his conclusion, the examiner particularly discussed the Veteran's alcohol use and discussed why the effects of such were not in association with service-connected disability, to include the Veteran's pre-service history and family component.  He again assigned a GAF score of 60 for anxiety disorder NOS.  

Therefore, in summary, the Board notes that the Veteran presents with a complicated psychiatric disability picture with service-connected anxiety disorder NOS, as well as several other nonservice-connected psychiatric disabilities to include polysubstance abuse.  In reviewing the record, it is notable that the Veteran's psychiatric treatment has often been complicated by his concurrent abuse of alcohol and/or substances.  The VA mental disorders examiner who conducted three of the four mental disorder evaluations of the Veteran during the appeal period reviewed the claims file and specifically found that the Veteran's depressive disorder NOS and alcohol dependence disabilities were not part of the Veteran's service-connected psychiatric disability.  He also consistently indicated that the Veteran demonstrated a moderate level impairment due to his service-connected anxiety disorder.  Nonetheless, in reviewing his VA treatment records, the Board notes that the Veteran's treating mental health providers have not always differentiated between the effects of his service-connected psychiatric disability and his nonservice-connected psychiatric disabilities.  There is also evidence of occupational and social impairment in areas such as work, family relations, mood, and thought due to psychiatric symptomatology shown.  

Thus, in consideration of the foregoing, the Board resolves reasonable doubt in favor of the Veteran in finding that his disability picture more closely approximates the schedular criteria for a 70 percent disability rating under DC 9413.  Giving the benefit of the doubt to the Veteran, the overall disability picture more closely approximates occupational and social impairment in most areas due to his service-connected anxiety disorder for the entire rating period on appeal.  38 C.F.R. §§ 4.3, 4.7.

The Board notes, however, that the evidence does not show, and the Veteran does not contend, that he is entitled to a 100 percent schedular rating for his service-connected PTSD for this portion of the appeal period.  There is no evidence of total occupational and social impairment due to service-connected psychiatric symptomatology.   As discussed in detail above, it is with resolving every reasonable doubt in the Veteran's favor that a 70 percent rating is assigned.  Moreover, because the Board does not find any symptoms and related functional impairment that are not already encompassed by the currently assigned rating and there is no unusual or exceptional disability picture shown, referral for consideration of an extraschedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to a 70 percent disability evaluation for the Veteran's service-connected anxiety disorder is granted for the entire claim/appeal period, subject to the laws and regulations governing the payment of monetary awards.


REMAND

During the pendency of this appeal, a December 2006 rating decision denied a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  A letter dated in December 2006 informed the Veteran of the denial.  The Veteran did not file a notice of disagreement (NOD) with that determination.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009); 38 C.F.R. § 20.200.  

Subsequent to December 2006 and still during the pendency of this appeal, the Veteran's private mental health treatment provider concluded in May 2007, December 2007, March 2008, and February 2009 that the Veteran was unable to work.  Thus, this again raises a claim for entitlement to a TDIU.    

Accordingly, the case is REMANDED for the following action:

1. The RO will advise the Veteran of what evidence would substantiate his claim for entitlement to TDIU.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009). 

2.  After review of any evidence submitted by the Veteran, the RO should take such additional development action as it deems proper with respect to the claim for TDIU, including the conduct of any appropriate VA examinations to determine whether the service-connected disabilities prevent the Veteran from being employed. The RO shall follow any applicable regulations and directives implementing the provisions of the VCAA as to its notice and development. 

3.  When the development requested has been completed, the case should again be reviewed by the RO and the TDIU claim remaining on appeal readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

   


____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


